 



EXHIBIT 10.10
FISHER SCIENTIFIC INTERNATIONAL INC.
2005 EQUITY AND INCENTIVE PLAN, AS AMENDED FOR AWARDS
GRANTED ON OR AFTER NOVEMBER 9, 2006
          The following Plan applies to Awards granted on or after November 9,
2006. All Awards granted prior to November 9, 2006 shall be governed by the Plan
in effect immediately prior to such date.
     1. Purpose; Types of Awards; Construction. The purposes of the 2005 Equity
and Incentive Plan of Fisher Scientific International Inc. are to attract,
motivate and retain (a) employees of the Company and any Subsidiary and
Affiliate, (b) independent contractors who provide significant services to the
Company, any Subsidiary or Affiliate and (c) non-employee directors of the
Company, any Subsidiary or any Affiliate. The Plan is also designed to encourage
stock ownership by such persons, thereby aligning their interest with those of
the Company’s shareholders and to permit the payment of compensation that
qualifies as performance-based compensation under Section 162(m) of the Code.
Pursuant to the Long-Term Incentive Program described herein, there may be
granted stock options (including “incentive stock options” and “non-qualified
stock options”), and other stock based awards, including but not limited to
restricted stock, restricted stock units, dividend equivalents, performance
units, stock appreciation rights (payable in shares) and other long-term
stock-based or cash-based Awards; excluding, however, reload or other automatic
Awards made upon exercise of Options, which Awards shall not be granted under
the Plan. Notwithstanding any provision of the Plan, to the extent that any
Award would be subject to Section 409A of the Code, no such Award may be granted
if it would fail to comply with the requirements set forth in Section 409A of
the Code and any regulations or guidance promulgated thereunder.
     2. Definitions. For purposes of the Plan, the following terms shall be
defined as set forth below:
          (a) “Affiliate” means an affiliate of the Company, as defined in
Rule 12b-2 promulgated under Section 12 of the Exchange Act,
          (b) “Award” means individually or collectively, a grant under the Plan
of Options, Restricted Stock or Other Stock-Based Awards or Other Cash-Based
Awards.
          (c) “Award Agreement” means any written agreement, contract, or other
instrument or document evidencing an Award.
          (d) “Board” means the Board of Directors of the Company.
          (e) “Cause” shall have the meaning set forth in the Grantee’s
employment or other agreement with the Company, any Subsidiary or any Affiliate,
provided

Page A-1



--------------------------------------------------------------------------------



 



that if the Grantee is not a party to any such employment or other agreement or
such employment or other agreement does not contain a definition of Cause, then
Cause shall mean (i) the willful and continued failure of the Grantee to perform
substantially the Grantee’s duties with the Company or any Subsidiary or
Affiliate (other than any such failure resulting from incapacity due to physical
or mental illness), after a written demand for substantial performance is
delivered to the Grantee by the employing Company, Subsidiary or Affiliate that
specifically identifies the alleged manner in which the Grantee has not
substantially performed the Grantee’s duties, or (ii) the willful engaging by
the Grantee in illegal conduct or gross misconduct that is materially and
demonstrably injurious to the Company or any Subsidiary or Affiliate. For
purposes of this provision, no act or failure to act, on the part of the
Grantee, shall be considered “willful” unless it is done, or omitted to be done,
by the Grantee in bad faith or without reasonable belief that the Grantee’s
action or omission was in the best interests of the Company, Subsidiary or
Affiliate.
     (f) “Change in Control” shall have the meaning set forth in Section 7(c)
hereof.
     (g) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     (h) “Committee” means the committee established by the Board to administer
the Plan. The Committee shall consist of not less than two directors who shall
be appointed from time to time by, and shall serve at the pleasure of, the
Board. The Committee shall be comprised solely of directors who are (a)
“non-employee directors” under Rule 16b-3 of the Exchange Act, (b) “outside
directors” under Section 162(m) of the Code and “independent directors” pursuant
to New York Stock Exchange requirements.
     (i) “Company” means Thermo Fisher Scientific Inc., a corporation organized
under the laws of the State of Delaware, or any successor corporation.
     (j) “Covered Employee” shall have the meaning set forth in
Section 162(m)(3) of the Code.
     (k) “Disability” means that a Grantee (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) is, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under an accident and health plan covering employees
of the Company or an Affiliate of the Company.
     (l) “Effective Date” means March 24, 2005.

Page A-2



--------------------------------------------------------------------------------



 



     (m) “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and as now or hereafter construed, interpreted and applied by
regulations, rulings and cases.
     (n) “Excise Tax” shall have the meaning set forth in Section 7(d) hereof.
     (o) “Fair Market Value” means, with respect to Stock or other property, the
fair market value of such Stock or other property determined by such methods or
procedures as shall be established from time to time by the Committee. Unless
otherwise determined by the Committee in good faith, the per share Fair Market
Value of Stock as of a particular date shall mean, (i) the closing sales price
per share of Stock on the national securities exchange on which the Stock is
principally traded, for the date on which an Award is granted or any other date
on which a determination of fair market value is required (or if such date is
not a trading day then the closing price on the last preceding date that was a
trading day), or (ii) if the shares of Stock are then traded in an
over-the-counter market, the average of the closing bid and asked prices for the
shares of Stock in such over-the-counter market for the last preceding date on
which there was a sale of such Stock in such market, or if the shares of Stock
are not then listed on a national securities exchange or traded in an
over-the-counter market, such value as the Committee, in its sole discretion,
shall determine in good faith.
     (p) “Full Value Award” means any Award, other than an Option, which Award
is settled in Stock.
     (q) “Good Reason” shall have the meaning set forth in the Grantee’s
employment or other agreement with the Company, any Subsidiary or any Affiliate,
provided that if the Grantee is not a party to any such employment or other
agreement or such employment or other agreement does not contain a definition of
Good Reason, then Good Reason shall mean, the occurrence, on or after the date
of a Change in Control and without the affected Grantee’s written consent, of
(i) the assignment to the Grantee of duties in the aggregate that are
inconsistent with the Grantee’s level of responsibility immediately prior to the
date of the Change in Control or any diminution in the nature or status of the
Grantee’s responsibilities from those in effect immediately prior to the date of
the Change in Control (including, without limitation, in the case of a Grantee
who was, immediately prior to the Change in Control, an executive officer of the
Company, such employee ceasing to be an executive officer of a public company);
(ii) a reduction by the employer in the Grantee’s annual base salary, annual
incentive compensation opportunity, or long term incentive compensation
opportunity (including an adverse change in performance criteria or a decrease
in the target amount of annual or long term incentive compensation) from that in
effect immediately prior to the Change in Control; or (iii) the relocation of
the Grantee’s principal place of employment to a location more than fifty
(50) miles from the Grantee’s principal place of employment immediately prior to
the date of the Change in Control, provided, however, such relocation

Page A-3



--------------------------------------------------------------------------------



 



also requires a material change in the Grantee’s commute.
     (r) “Grantee” means a person who, as an employee of or independent
contractor or non-employee director with respect to the Company, a Subsidiary or
an Affiliate, has been granted an Award under the Plan.
     (s) “ISO” means any Option intended to be and designated as an incentive
stock option within the meaning of Section 422 of the Code.
     (t) “NQSO” means any Option that is designated as a nonqualified stock
option.
     (u) “Option” means a right granted to a Grantee under Section 6(b)(i), to
purchase shares of Stock. An Option may be either an ISO or an NQSO.
     (v) “Other Cash-Based Award” means an Award granted to a Grantee under
Section 6(b)(iii) hereof, including cash awarded as a bonus or upon the
attainment of Performance Goals or otherwise as permitted under the Plan.
     (w) “Other Stock-Based Award” means an Award granted to a Grantee pursuant
to Section 6(b)(iii) hereof, that may be denominated or payable in, valued in
whole or in part by reference to, or otherwise based on, or related to, Stock
including but not limited to performance units, stock appreciation rights
(payable in shares), restricted stock units or dividend equivalents, each of
which may be subject to the attainment of Performance Goals or a period of
continued employment or other terms and conditions as permitted under the Plan.
     (x) “Performance Goals” means performance goals based on one or more of the
following criteria: (i) earnings including operating income, earnings before or
after taxes, earnings before or after interest, depreciation, amortization, or
extraordinary or special items or book value per share (which may exclude
nonrecurring items); (ii) pre-tax income or after-tax income; (iii) earnings per
common share (basic or diluted); (iv) operating profit; (v) revenue, revenue
growth or rate of revenue growth; (vi) return on assets (gross or net), return
on investment, return on capital, or return on equity; (vii) returns on sales or
revenues; (viii) operating expenses, (ix) stock price appreciation; (x) cash
flow, free cash flow, cash flow return on investment (discounted or otherwise),
net cash provided by operations, or cash flow in excess of cost of capital;
(xi) implementation or completion of critical projects or processes; (xii)
economic value created; (xiii) cumulative earnings per share growth;
(xiv) operating margin or profit margin; (xv) common stock price or total
stockholder return; (xvi) cost targets, reductions and savings, productivity and
efficiencies; (xvii) strategic business criteria, consisting of one or more
objectives based on meeting specified market penetration, geographic business
expansion, customer satisfaction, employee satisfaction, human resources
management, supervision of litigation, information technology, and goals
relating to acquisitions, divestitures, joint ventures and similar transactions,
and budget comparisons; (xviii) personal

Page A-4



--------------------------------------------------------------------------------



 



professional objectives, including any of the foregoing performance goals, the
implementation of policies and plans, the negotiation of transactions, the
development of long term business goals, formation of joint ventures, research
or development collaborations, and the completion of other corporate
transactions; and (xix) any combination of, or a specified increase in, any of
the foregoing. Where applicable, the Performance Goals may be expressed in terms
of attaining a specified level of the particular criteria or the attainment of a
percentage increase or decrease in the particular criteria, and may be applied
to one or more of the Company, a Subsidiary or Affiliate, or a division or
strategic business unit of the Company, or may be applied to the performance of
the Company relative to a market index. a group of other companies or a
combination thereof, all as determined by the Committee. The Performance Goals
may include a threshold level of performance below which no payment will be made
(or no vesting will occur), levels of performance at which specified payments
will be made (or specified vesting will occur), and a maximum level of
performance above which no additional payment will be made (or at which full
vesting will occur). Each of the foregoing Performance Goals shall be determined
in accordance with generally accepted accounting principles and shall be subject
to certification by the Committee; provided that the Committee shall have the
authority to make equitable adjustments to the Performance Goals in recognition
of unusual or non-recurring events affecting the Company or any Subsidiary or
Affiliate or the financial statements of the Company or any Subsidiary or
Affiliate, in response to changes in applicable laws or regulations, or to
account for items of gain, loss or expense determined to be extraordinary or
unusual in nature or infrequent in occurrence or related to the disposal of a
segment of a business or related to a change in accounting principles.
     (y) “Plan” means this Fisher Scientific International Inc. 2005 Equity and
Incentive Plan, as amended from time to time.
     (z) “Plan Year” means a calendar year.
     (aa) “Restricted Stock” means a share of Stock that is subject to
restrictions set forth in the Plan or any Award Agreement.
     (bb) “Rule 16b-3” means Rule 16b-3, as from time to time in effect
promulgated by the Securities and Exchange Commission under Section 16 of the
Exchange Act, including any successor to such Rule.
     (cc) “Stock” means shares of common stock, par value $1.00 per share, of
the Company.
     (dd) “Subsidiary” means any corporation in an unbroken chain of
corporations beginning with the Company if, at the time of granting of an Award,
each of the corporations (other than the last corporation in the unbroken chain)
owns stock possessing 50% or more of the total combined voting power of all
classes of stock in one of the other corporations in the chain.

Page A-5



--------------------------------------------------------------------------------



 



          (ee) “Total Payments” shall have the meaning set forth in Section 7(d)
hereof.
3. Administration.
     (a) At the discretion of the Board, the Plan shall be administered either
(i) by the Board or (ii) by the Committee. In the event the Board is the
administrator of the Plan, references herein to the Committee shall be deemed to
include the Board. The Board may from time to time appoint a member or members
of the Committee in substitution for or in addition to the member or members
then in office and may fill vacancies on the Committee however caused. The
Committee shall choose one of its members as chairman and shall hold meetings at
such times and places as it shall deem advisable. A majority of the members of
the Committee shall constitute a quorum and any action may be taken by a
majority of those present and voting at any meeting. The Board or the Committee
may appoint and delegate to another committee (“Option Committee”) any or all of
the authority of the Board or the Committee, as applicable, with respect to
Awards to Grantees other than Grantees who are subject to potential liability
under Section 16(b) of the 1934 Act with respect to transactions involving
equity securities of the Company at the time any such delegated authority is
exercised. With respect to Awards that are intended to meet the
performance-based compensation exception of Section 162(m) of the Code and that
are made to a Grantee who is expected to be a Covered Employee, such delegation
shall not include any authority, which if exercised by the Option Committee
rather than by the Committee, would cause the Grantee’s Award to fail to meet
such exception.
     (b) The decision of the Committee as to all questions of interpretation and
application of the Plan shall be final, binding and conclusive on all persons.
The Committee shall have the authority in its discretion, subject to and not
inconsistent with the express provisions of the Plan, to administer the Plan and
to exercise all the power and authority either specifically granted to it under
the Plan or necessary or advisable in the administration of the Plan, including
without limitation, the authority to grant Awards, to determine the persons to
whom and the time or times at which Awards shall be granted, to determine the
type and number of Awards to be granted, the number of shares of Stock to which
an Award may relate and the terms, conditions, restrictions and Performance
Goals relating to any Award; to determine Performance Goals no later than such
time as is required to ensure that an underlying Award which is intended to
comply with the requirements of Section 162(m) of the Code so complies; to
determine whether, to what extent, and under what circumstances an Award may be
settled, cancelled, forfeited, accelerated, exchanged, or surrendered; to make
adjustments in the terms and conditions (including Performance Goals) applicable
to Awards; to construe and interpret the Plan and any Award; to prescribe, amend
and rescind rules and regulations relating to the Plan; to determine the terms
and provisions of the Award Agreements (which need not be identical for each
Grantee); and to make all other determinations deemed necessary or advisable for
the

Page A-6



--------------------------------------------------------------------------------



 



administration of the Plan. Notwithstanding the foregoing, the Committee shall
not take any action with respect to an Award that would be treated, for
accounting purposes, as a “repricing” of such Award unless such action is
approved by the Company’s shareholders. The Committee may correct any defect or
supply any omission or reconcile any inconsistency in the Plan or in any Award
Agreement granted hereunder in the manner and to the extent it shall deem
expedient to carry the Plan into effect and shall be the sole and final judge of
such expediency. No Committee member (or member of the Option Committee) shall
be liable for any action or determination made with respect to the Plan or any
Award.
4. Eligibility.
     (a) Awards may be granted to officers, independent contractors, employees
and non-employee directors of the Company or of any of its Subsidiaries and
Affiliates; provided, that ISOs shall be granted only to employees (including
officers and directors who are also employees) of the Company, its parent or any
of its Subsidiaries.
     (b) No ISO shall be granted to any employee of the Company, its parent or
any of its Subsidiaries if such employee owns, immediately prior to the grant of
the ISO, stock representing more than 10% of the voting power or more than 10%
of the value of all classes of stock of the Company or a parent or a Subsidiary,
unless the purchase price for the stock under such ISO shall be at least 110% of
its Fair Market Value at the time such ISO is granted and the ISO, by its terms,
shall not be exercisable more than five years from the date it is granted. In
determining the stock ownership under this paragraph, the provisions of Section
424(d) of the Code shall be controlling.
5. Stock Subject to The Plan.
     (a) The maximum number of shares of Stock reserved for the grant or
settlement of Awards under the Plan (the “Share Limit”) shall be 14,303,064 and
shall be subject to adjustment as provided herein; provided that each share
issued under the Plan pursuant to a Full Value Award shall be counted against
the foregoing Share Limit as 1.8 shares for every one share actually issued in
connection with such Award. (For example, if 100 shares of Restricted Stock are
granted under this Plan, 180 shares shall be charged against the Share Limit in
connection with that Award.) The aggregate Awards granted during any fiscal year
to any single individual who is likely to be a “covered employee” as defined
under Code Section 162(m) shall not exceed (i) 1,000,000 shares subject to
Options or stock appreciation rights and (ii) 500,000 shares subject to
Restricted Stock or Other Stock-Based Awards (other than stock appreciation
rights). Determinations made in respect of the limitation set forth in the
preceding sentence shall be made in a manner consistent with Section 162(m) of
the Code. Such shares may, in whole or in part, be authorized but unissued
shares or shares that shall have been or may be reacquired by the Company in the
open market, in private transactions or otherwise. If any shares subject to an
Award are forfeited, cancelled, exchanged or surrendered or if an Award
otherwise terminates

Page A-7



--------------------------------------------------------------------------------



 



or expires without a distribution of shares to the Grantee, the shares of stock
with respect to such Award shall, to the extent of any such forfeiture,
cancellation, exchange, surrender, termination or expiration, again be available
for Awards under the Plan. Notwithstanding the foregoing, shares of Stock that
are exchanged by a Grantee or withheld by the Company as full or partial payment
in connection with any Award under the Plan, as well as any shares of Stock
exchanged by a Grantee or withheld by the Company or any Subsidiary to satisfy
the tax withholding obligations related to any Award under the Plan, shall not
be available for subsequent Awards under the Plan. Upon the exercise of any
Award granted in tandem with any other Awards, such related Awards shall be
cancelled to the extent of the number of shares of Stock as to which the Award
is exercised and, notwithstanding the foregoing, such number of shares shall no
longer be available for Awards under the Plan.
     (b) Except as provided in an Award Agreement or as otherwise provided in
the Plan, in the event that the Committee shall determine that any dividend or
other distribution (whether in the form of cash, Stock, or other property),
recapitalization, Stock split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, or share exchange, or other
similar corporate transaction or event, affects the Stock such that an
adjustment is appropriate in order to prevent dilution or enlargement of the
rights of Grantees under the Plan, then the Committee shall make such equitable
changes or adjustments as it deems necessary or appropriate to any or all of
(i) the number and kind of shares of Stock or other property (including cash)
that may thereafter be issued in connection with Awards or the total number of
Awards issuable under the Plan, (ii) the number and kind of shares of Stock or
other property issued or issuable in respect of outstanding Awards, (iii) the
exercise price, grant price or purchase price relating to any Award, (iv) the
Performance Goals and (v) the individual limitations applicable to Awards;
provided that, with respect to ISOs, any adjustment shall be made in accordance
with the provisions of Section 424(h) of the Code and any regulations or
guidance promulgated thereunder, and provided further that no such adjustment
shall cause any Award hereunder which is or becomes subject to Section 409A of
the Code to fail to comply with the requirements of such section.
6. Specific Terms of Awards.
     (a) General. The term of each Award shall be for such period as may be
determined by the Committee. Subject to the terms of the Plan and any applicable
Award Agreement, payments to be made by the Company or a Subsidiary or Affiliate
upon the grant, maturation, or exercise of an Award may be made in such forms as
the Committee shall determine at the date of grant or thereafter, including,
without limitation, cash, Stock, or other property, and may be made in a single
payment or transfer, in installments, or on a deferred basis.
     (b) Awards. The Committee is authorized to grant to Grantees the following
Awards, as deemed by the Committee to be consistent with the purposes of the
Plan. The Committee shall determine the terms and conditions of such Awards at

Page A-8



--------------------------------------------------------------------------------



 



the date of grant or thereafter.
     (i) Options. The Committee is authorized to grant Options to Grantees on
the following terms and conditions:
          (A) Type of Award. The Award Agreement evidencing the grant of an
Option under the Plan shall designate the Option as an ISO or an NQSO.
          (B) Exercise Price. The exercise price per share of Stock purchasable
under an Option shall be determined by the Committee, but in no event shall the
exercise price of an Option per share of Stock be less than the Fair Market
Value of a share of Stock as of the date of grant of such Option. The purchase
price of Stock as to which an Option is exercised shall be paid in full at the
time of exercise; payment may be made in cash, which may be paid by check, or
other instrument acceptable to the Company, or, with the consent of the Company,
in shares of Stock, valued at the Fair Market Value on the date of exercise
(including shares of Stock that otherwise would be distributed to the Grantee
upon exercise of the Option), or if there were no sales on such date, on the
next preceding day on which there were sales or (if permitted by the Committee
and subject to such terms and conditions as it may determine) by surrender of
outstanding Awards under the Plan, or the Committee may permit such payment of
exercise price by any other method it deems satisfactory in its discretion. In
addition, subject to applicable law and pursuant to procedures approved by the
Company, payment of the exercise price may he made through the sale of Stock
acquired on exercise of the Option, valued at Fair Market Value on the date of
exercise, sufficient to pay for such Stock (together with, if requested by the
Company, the amount of federal, state or local withholding taxes payable by
Grantee by reason of such exercise). Any amount necessary to satisfy applicable
federal, state or local tax withholding requirements shall be paid promptly upon
notification of the amount due. The Company may permit such amount of tax
withholding to be paid in shares of Stock previously owned by the employee, or a
portion of the shares of Stock that otherwise would he distributed to such
employee upon exercise of the Option, or a combination of cash and shares of
such Stock.
          (C) Term and Exercisability of Options. Options shall be exercisable
over the exercise period (which shall not exceed ten years from the date of
grant), at such times and upon such conditions as the Committee may determine,
as reflected in the Award Agreement; provided that, the Committee shall have the
authority to accelerate the exercisability of any outstanding Option at such
time and under such circumstances as it, in its sole discretion, deems
appropriate. An Option may be exercised to the extent of any or all full shares
of Stock as to which the Option has become exercisable, by giving written notice
of such exercise to the Committee or its designated agent.

Page A-9



--------------------------------------------------------------------------------



 



     (D) Termination of Employment. Unless otherwise provided in the applicable
Award Agreement or employment agreement, or unless otherwise determined by the
Committee:
          (I) Except as set forth herein or in subsections II, III, IV or V
below, an Option may not be exercised unless the Grantee is then in the employ
of, maintains an independent contractor relationship with, or is a director of,
the Company or a Subsidiary or an Affiliate (or a company or a parent or
subsidiary company of such company issuing or assuming the Option in a
transaction to which Section 424(a) of the Code applies), and unless the Grantee
has remained continuously so employed, or continuously maintained such
relationship, since the date of grant of the Option.
          (II) If the Grantee’s employment or service terminates because of
Grantee’s death or Disability, all of such Grantee’s Options (regardless of the
extent to which such Options are then exercisable) shall be exercisable as of
such date of termination and remain outstanding until the earlier of (i) one
(1) year from the date of termination or (ii) the expiration of the term of the
Option.
          (III) If the Grantee’s employment or service terminates upon the
Grantee’s retirement from the Company or a Subsidiary or an Affiliate prior to
the expiration of the term of the Option then, subject to Section 6(b)(i)(D)(V)
below, this option shall vest and become 100% exercisable upon the date of such
retirement and the right to exercise this option shall terminate eighteen months
following such date (but in no event after the expiration of the term of the
Option), provided that the retirement date occurs at least one year after the
date of grant. For the purposes of this Agreement, a Grantee shall be deemed to
have “retired” (i) in the event of a non-employee director of the Company, when
he or she ceases to be a director of the Company and (ii) in the event of an
employee of the Company or a Subsidiary or an Affiliate, upon his or her
resignation from employment with the Company or a Subsidiary or an Affiliate
either (A) after the age of 55 and the completion of 10 continuous years of
service to the Company or a Subsidiary or an Affiliate comprising at least 20
hours per week or (B) after the age of 60 and the completion of 5 continuous
years of service to the Company or a Subsidiary or an Affiliate comprising at
least 20 hours per week.
          (IV) If the Grantee’s employment or service is terminated for Cause,
all vested and unvested outstanding Options granted to such Grantee shall
terminate on the date of the Grantee’s termination of employment or service.
          (V) If the Grantee’s employment or service with the Company and its
Affiliates and Subsidiaries terminates (including by reason of the Affiliate

Page A-10



--------------------------------------------------------------------------------



 



or Subsidiary which employs the Grantee ceasing to be an Affiliate or Subsidiary
of the Company) other than as described in subsections (II), (III) and
(IV) above, the portions of outstanding Options granted to such Grantee that are
exercisable as of the date of such termination of employment or service shall
remain exercisable until the earlier of (i) three (3) months following the date
of such termination of employment or service and (ii) expiration of the term of
the Option and shall thereafter terminate. All additional portions of
outstanding Options granted to such Grantee which are not exercisable as of the
date of such termination of employment or service, shall terminate upon the date
of such termination of employment or service.
          (E) Other Provisions. Options may be subject to such other conditions
including, but not limited to, restrictions on transferability of, or provisions
for recovery of, the shares acquired upon exercise of such Options (or proceeds
of sale thereof), as the Committee may prescribe in its discretion or as may be
required by applicable law.
(ii) Restricted Stock.
     (A) The Committee may grant Awards of Restricted Stock, alone or in tandem
with other Awards under the Plan, subject to such restrictions, terms and
conditions, as the Committee shall determine in its sole discretion and as shall
be evidenced by the applicable Award Agreement (provided that any such Award is
subject to the vesting requirements described herein). The vesting of a
Restricted Stock Award granted under the Plan may be conditioned upon the
completion of a specified period of employment or service with the Company or
any Subsidiary or Affiliate, upon the attainment of specified Performance Goals,
and/or upon such other criteria as the Committee may determine in its sole
discretion. Notwithstanding the foregoing, if the vesting condition for any Full
Value Award (including Award of Restricted Stock), excluding any Full Value
Award made to a Grantee upon commencement of his employment, relates exclusively
to the passage of time and continued employment, such time period shall not be
less than 36 months, with thirty-three and one-third percent (33 1/3%) of the
Award vesting every 12 months from the date of the Award, subject to
Sections 6(b)(ii)(E) and 7. If the vesting condition for any Full Value Award
(including Award of Restricted Stock), excluding any Full Value Award made to a
Grantee upon commencement of his employment, relates to the attainment of
specified Performance Goals, such Full Value Award shall vest over a performance
period of not less than one (1) year, subject to Sections 6(b)(ii)(E) and 7.
     (B) The Committee shall determine the price, which, to the extent required
by law, shall not be less than the par value of the Stock, to be paid by the
Grantee for each share of Restricted Stock or unrestricted stock or stock units
subject to the Award. Each Award Agreement with respect to such stock award
shall set forth the amount (if any) to be paid by the Grantee with respect to
such Award and when and under what circumstances such payment is required to be
made.

Page A-11



--------------------------------------------------------------------------------



 



     (C) The Company may provide that a certificate or certificates representing
the shares underlying a Restricted Stock Award shall be registered in the
Grantee’s name and bear an appropriate legend specifying that such shares are
not transferable and are subject to the provisions of the Plan and the
restrictions, terms and conditions set forth in the applicable Award Agreement,
or that such certificate or certificates shall be held in escrow by the Company
on behalf of the Grantee until such shares become vested or are forfeited.
Except as provided in the applicable Award Agreement, no shares of Stock
underlying a Restricted Stock Award may be assigned, transferred, or otherwise
encumbered or disposed of by the Grantee until such shares of Stock have vested
in accordance with the terms of such Award.
     (D) If and to the extent that the applicable Award Agreement may so
provide, a Grantee shall have the right to vote and receive dividends on
Restricted Stock granted under the Plan. Unless otherwise provided in the
applicable Award Agreement, any Stock received as a dividend on or in connection
with a stock split of the shares of Stock underlying a Restricted Stock Award
shall be subject to the same restrictions as the shares of Stock underlying such
Restricted Stock Award.
     (E) Upon termination of employment with or service to the Company or any
Affiliate or Subsidiary of the Company (including by reason of such Subsidiary
or Affiliate ceasing to be a Subsidiary or Affiliate of the Company), during the
applicable restriction period, Restricted Stock shall be forfeited; provided,
that the Committee may provide, by rule or regulation or in any Award Agreement,
or may determine in any individual case, that restrictions or forfeiture
conditions relating to Restricted Stock will be waived in whole or in part in
the event of terminations resulting from specified causes, and the Committee may
in other cases waive in whole or in part the forfeiture of Restricted Stock.
(iii) Other Stock-Based or Cash-Based Awards.
     (A) The Committee is authorized to grant Awards to Grantees in the form of
Other Stock-Based Awards or Other Cash-Based Awards, as deemed by the Committee
to be consistent with the purposes of the Plan. The Committee shall determine
the terms and conditions of such Awards, consistent with the terms of the Plan,
at the date of grant or thereafter, including the Performance Goals and
performance periods. Stock or other securities or property delivered pursuant to
an Award in the nature of a purchase right granted under Section 6(iii) shall be
purchased for such consideration, paid for at such times, by such methods, and
in such forms, including, without limitation, Stock, other Awards, notes or
other property, as the Committee shall determine, subject to any required
corporate action.
     (B) With respect to a Covered Employee, the maximum value of the aggregate
payment that any Grantee may receive with respect to Other Cash-Based Awards

Page A-12



--------------------------------------------------------------------------------



 



pursuant to this Section 6(b)(iii) in respect of any annual performance period
is $15 million and for any other performance period in excess of one year, such
amount multiplied by a fraction, the numerator of which is the number of months
in the performance period and the denominator of which is twelve. No payment
shall be made to a Covered Employee prior to the certification by the Committee
that the Performance Goals have been attained. The Committee may establish such
other rules applicable to the Other Stock- or Cash-Based Awards to the extent
not inconsistent with Section 162(m) of the Code.
     (C) Payments earned in respect of any Cash-Based Award may be decreased or,
with respect to any Grantee who is not a Covered Employee, increased in the sole
discretion of the Committee based on such factors as it deems appropriate.
Notwithstanding the foregoing, any Awards may be adjusted in accordance with
Section 5(b) hereof.
7. Change in Control Provisions.
     (a) Unless otherwise determined by the Committee at the time of grant or
evidenced in an applicable Award Agreement or employment or other agreement, in
the event that a Grantee’s employment or service is terminated by the Company
without Cause or by the Grantee for Good Reason, in each case within eighteen
(18) months following a Change in Control:
     (i) any Award carrying a right to exercise that was not previously vested
and exercisable shall become fully vested and exercisable and all outstanding
Awards shall remain exercisable for one (1) year following such date of
termination of employment or service but in no event beyond the original term of
the Award and shall thereafter terminate; and
     (ii) the restrictions, deferral limitations, payment conditions, and
forfeiture conditions applicable to any Award other than an Award described in
(i) granted under the Plan shall lapse and such Awards shall be deemed fully
vested, and any performance conditions imposed with respect to Awards shall be
deemed to be achieved at the higher of (x) the target level for the applicable
performance period or (y) the level of achievement of such performance
conditions for the most recently concluded performance period.
     (b) Notwithstanding the foregoing, in the event of a Change in Control, the
Committee shall have the discretion to:
     (i) accelerate the vesting or payment of any Award effective immediately
upon the occurrence of a Change in Control; or
     (ii) convert the vesting of performance-based Awards to a time-based
vesting schedule as deemed appropriate by the Committee;
in each case only to the extent that such action would not cause any Award to

Page A-13



--------------------------------------------------------------------------------



 



result in deferred compensation that is subject to the additional twenty percent
(20%) tax under Section 409A of the Code.
     (c) A “Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:
     (i) the acquisition by an individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership of any capital stock of the Company if, after such acquisition, such
Person beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 40% or more of either (x) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (y) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change in Control: (A) any
acquisition directly by the Company, (B) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (C) any acquisition by any corporation
pursuant to a Business Combination (as defined below) which complies with
clauses (x) and (y) of subsection (iii) of this definition; or
     (ii) such time as the Continuing Directors (as defined below) do not
constitute a majority of the Board (or, if applicable, the Board of Directors of
a successor corporation to the Company), where the term “Continuing Director”
means at any date a member of the Board (x) who was a member of the Board on
November 9, 2006 or (y) who was nominated or elected subsequent to such date by
at least a majority of the directors who were Continuing Directors at the time
of such nomination or election or whose election to the Board was recommended or
endorsed by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election; provided, however, that there shall
be excluded from this clause (y) any individual whose initial assumption of
office occurred as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents, by or on behalf of a person other than the
Board; or
     (iii) the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company in one or a
series of transactions (a “Business Combination”), unless, immediately following
such Business Combination, each of the following two conditions is satisfied:
(x) all or substantially all of the individuals and entities who were the
beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 60% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring corporation in

Page A-14



--------------------------------------------------------------------------------



 



such Business Combination (which shall include, without limitation, a
corporation which as a result of such transaction owns the Company or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) (such resulting or acquiring corporation is referred to herein as
the “Acquiring Corporation”) in substantially the same proportions as their
ownership of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, respectively, immediately prior to such Business Combination and
(y) no Person (excluding any employee benefit plan (or related trust) maintained
or sponsored by the Company or by the Acquiring Corporation) beneficially owns,
directly or indirectly, 40% or more of the then-outstanding shares of common
stock of the Acquiring Corporation, or of the combined voting power of the
then-outstanding securities of such corporation entitled to vote generally in
the election of directors; or
     (iv) the approval by the stockholders of the Company of the complete
liquidation or dissolution of the Company.
     (d) The Committee may, in its sole discretion, provide in an Award
Agreement or otherwise for specific treatment of any outstanding Award in the
event that any payment or benefit under this Plan would be subject to the excise
tax imposed by Section 4999 of the Code (the “Excise Tax”) or any interest or
penalties with respect to such excise tax. Such treatment may include the
payment by the Company of a gross-up payment in an amount equal to such excise
tax, interest and penalties or the imposition of a cutback in payments or
benefits.
     (e) Unless otherwise provided by the Committee or set forth in a Grantee’s
Award Agreement, notwithstanding the provisions of this Plan, in the event that
any payment or benefit received or to be received by the Grantee in connection
with a Change in Control or the termination of the Grantee’s employment or
service (whether pursuant to the terms of this Plan or any other plan,
arrangement or agreement with the Company, any Subsidiary, any Affiliate, any
Person whose actions result in a Change in Control or any Person affiliated with
the Company or such Person) (all such payments and benefits, “‘Total Payments”)
would be subject (in whole or part), to the Excise Tax, then, after taking into
account any reduction in the Total Payments provided by reason of section 280G
of the Code in such other plan, arrangement or agreement, the payment or benefit
to be received by the Grantee upon a Change in Control shall be reduced to the
extent necessary so that no portion of the Total Payments is subject to the
Excise Tax but only if the net amount of such Total Payments, as so reduced (and
after subtracting the net amount of federal, state and local income taxes on
such reduced Total Payments) is greater than or equal to the net amount of such
Total Payments without such reduction (but after subtracting the net amount of
federal, state and local income taxes on such Total Payments and the amount of
Excise Tax to which the Executive would be subject in respect of such unreduced
Total Payments).
8. General Provisions.
     (a) Nontransferability, Deferrals and Settlements. Unless otherwise

Page A-15



--------------------------------------------------------------------------------



 



determined by the Committee or provided in an Award Agreement, Awards shall not
be transferable by a Grantee except by will or the laws of descent and
distribution and shall be exercisable during the lifetime of a Grantee only by
such Grantee or his guardian or legal representative. If, and to the extent, so
determined by the Committee, the Options granted under the Plan may be
transferred either for or without consideration; provided, however, that any
contemplated program resulting in the transfer of options for consideration to
third parties in excess of one percent (l%) of Stock outstanding shall be
subject to shareholder approval prior to any such transfer. Any Option which is
transferable for consideration shall be counted as a Full Value Award under the
Plan’s Share Limit. Any Award shall be null and void and without effect upon any
attempted assignment or transfer, except as herein provided, including without
limitation any purported assignment, whether voluntary or by operation of law,
pledge, hypothecation or other disposition, attachment, divorce, trustee process
or similar process, whether legal or equitable, upon such Award. The Committee
may require or permit Grantees to elect to defer the issuance of shares of
Stock, or the settlement of Awards in cash under such rules and procedures as
established under the Plan to the extent that such deferral complies with
Section 409A of the Code and any regulations or guidance promulgated thereunder.
It may also provide that deferred settlements include the payment or crediting
of interest on the deferral amounts.
     (b) No Right to Continued Employment, etc. Nothing in the Plan or in any
Award granted or any Award Agreement, promissory note or other agreement entered
into pursuant hereto shall confer upon any Grantee the right to continue in the
employ or service of the Company, any Subsidiary or any Affiliate or to be
entitled to any remuneration or benefits not set forth in the Plan or such Award
Agreement, promissory note or other agreement or to interfere with or limit in
any way the right of the Company or any such Subsidiary or Affiliate to
terminate such Grantee’s employment or service.
     (c) Taxes. The Company or any Subsidiary or Affiliate is authorized to
withhold from any Award granted, any payment relating to an Award under the
Plan, including from a distribution of Stock, or any other payment to a Grantee,
amounts of withholding and other taxes due in connection with any transaction
involving an Award, and to take such other action as the Committee may deem
advisable to enable the Company and Grantees to satisfy obligations for the
payment of withholding taxes and other tax obligations relating to any Award.
This authority shall include authority to withhold or receive Stock or other
property with a Fair Market Value not in excess of the minimum amount required
to be withheld and to make cash payments in respect thereof in satisfaction of a
Grantee’s tax obligations.
     (d) Stockholder Approval; Amendment and Termination. The Plan shall take
effect on the Effective Date but the Plan (and any grants of Awards made prior
to the stockholder approval mentioned herein) shall be subject to the requisite
approval of the stockholders of the Company, which approval must occur within
twelve (12) months of the date that the Plan is adopted by the Board. In the
event that the stockholders of the Company do not ratify the Plan at a meeting
of the

Page A-16



--------------------------------------------------------------------------------



 



stockholders at which such issue is considered and voted upon, then upon such
event the Plan and all rights hereunder shall immediately terminate and no
Grantee (or any permitted transferee thereof) shall have any remaining rights
under the Plan or any Award Agreement entered into in connection herewith. The
Board or the Committee may amend, alter or discontinue the Plan, but no
amendment, alteration, or discontinuation shall be made that would impair the
rights of a Grantee under any Award theretofore granted without such Grantee’s
consent, or that without the approval of the stockholders (as described below)
would, except as provided in Section 5, increase the total number of shares of
Stock reserved for the purpose of the Plan. In addition, stockholder approval
shall be required with respect to any amendment that materially increases
benefits provided under the Plan or materially alters the eligibility provisions
of the Plan. Unless earlier terminated by the Board pursuant to the provisions
of the Plan, the Plan shall terminate on the tenth anniversary of its Effective
Date. No Awards shall be granted under the Plan after such termination date.
     (e) No Rights to Awards; No Stockholder Rights. No Grantee shall have any
claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Grantees. Except as provided specifically herein, a
Grantee or a transferee of an Award shall have no rights as a stockholder with
respect to any shares covered by the Award until the date of the issuance of a
stock certificate to him for such shares.
     (f) Unfunded Status of Awards. The Plan is intended to constitute an
“unfunded” plan for incentive and deferred compensation. With respect to any
payments not yet made to a Grantee pursuant to an Award, nothing contained in
the Plan or any Award shall give any such Grantee any rights that are greater
than those of a general creditor of the Company.
     (g) No Fractional Shares. No fractional shares of Stock shall be issued or
delivered pursuant to the Plan or any Award. The Committee shall determine
whether cash, other Awards, or other property shall be issued or paid in lieu of
such fractional shares or whether such fractional shares or any rights thereto
shall be forfeited or otherwise eliminated.
     (h) Regulations and Other Approvals.
     (i) The obligation of the Company to sell or deliver Stock with respect to
any Award granted under the Plan shall be subject to all applicable laws, rules
and regulations, including all applicable federal and state securities laws, and
the obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Company.
     (ii) Each Award is subject to the requirement that, if at any time the
Company determines, in its absolute discretion, that the listing, registration
or qualification of Stock issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law, or the consent or
approval of any

Page A-17



--------------------------------------------------------------------------------



 



governmental regulatory body is necessary or desirable as a condition of, or in
connection with, the grant of an Award or the issuance of Stock, no such Award
shall be granted or payment made or Stock issued, in whole or in part, unless
listing, registration, qualification, consent or approval has been effected or
obtained free of any conditions not acceptable to the Company.
     (iii) In the event that the disposition of Stock acquired pursuant to the
Plan is not covered by a then current registration statement under the
Securities Act of 1933, as amended (the “Securities Act”), and is not otherwise
exempt from such registration, such Stock shall be restricted against transfer
to the extent required by the Securities Act or regulations thereunder, and the
Committee may require a Grantee receiving Stock pursuant to the Plan, as a
condition precedent to receipt of such Stock, to represent to the Company in
writing that the Stock acquired by such Grantee is acquired for investment only
and not with a view to distribution.
     (i) Governing Law. The Plan and all determinations made and actions taken
pursuant hereto shall be governed by the laws of the State of Delaware without
giving effect to the conflict of laws principles thereof.

Page A-18